While in accord with the holding, I do not share in the parenthetical note in the opinion, which expresses disapproval of the action of one of counsel in taking the witness stand. I am of opinion that the rule of legal ethics alluded to has no application here. The attorney concerned had for years been the confidential adviser of the aged woman (as well as her husband, who predeceased her), and was only doing what he conceived to be his duty in carrying out her wishes by upholding the will. No rule can be so comprehensive as to govern every particular case. Being unable to say that the attorney's interpretation of the rule was in any degree an intended or technical violation, I voice a dissent to the extent indicated. *Page 263